DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner acknowledges the amendments made to the specification to address the previously inconsistent use of the reference character 100. Accordingly, the objection to the specification is rescinded.
The Examiner acknowledges the amendment made to claim 8. Accordingly, the objection to claim 8 is rescinded.
Applicant’s arguments, see Pg. 30, filed 02/03/2021, with respect to the 35 USC 112(b) rejections of claims 4, 19, and 20 have been fully considered and are persuasive. The amendments made to the claims resolves the issues identified in the previous office action. Accordingly, the 35 USC 112(b) rejections of claims 4, 19, and 20 are rescinded.
Applicant’s arguments, see Pgs. 31-32, filed 02/03/2021, with respect to the 35 USC 103 rejections of claims 8, 13, and 18 have been fully considered and are persuasive. As discussed during the interview on February 2, 2021, none of Mudalige, Xu, Oh, Weiskamp, Kolhose, McQuillen, Wang, Liu, Hoshaw, Kakinami, Kubota, Stopczynski, or Meis disclose or teach a determination to wait to change lanes until an object is no longer between the first vehicle and the second vehicle. Amended claims 8, 13, and 18 include the limitation of a determination to wait to change lanes until [an] object is no longer between the first vehicle and the second vehicle. These amendments are supported in the written description in paragraph [0044]. Accordingly, the 35 USC 103 rejections of claims 8, 13, and 18 are rescinded.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        /ADAM R MOTT/Primary Examiner, Art Unit 3669